      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 1 of 12 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Todd Sergent,
             Plaintiff,

vs.                                                    CIVIL ACTION NO.: 3:20-cv-00231

JPMorgan Chase Bank, N.A. and
United Collection Bureau, Inc.,
              Defendants.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                            Introduction

       In 1991, Congress enacted the Telephone Consumer Protection Act (TCPA), 47 U.S.C.

§227 to protect consumers from debt collectors and telemarketers. In doing so, Congress

recognized that “the evidence presented to the Congress indicates that automated or prerecorded

calls are a nuisance and an invasion of privacy, regardless of the type of call . . .” 47 U.S.C.

§227, Congressional Statement of Findings No. 13. Specifically, in enacting the TCPA,

Congress outlawed unsolicited automated or pre-recorded telephone calls finding:

       Evidence compiled by the Congress indicates that residential telephone subscribers
       consider automated or prerecorded telephone calls, regardless of the content or the
       initiator of the message, to be a nuisance and an invasion of privacy.
       Banning such automated or prerecorded telephone calls to the home, except when
       the receiving party consents to receiving the call or when such calls are necessary
       in an emergency situation affecting the health and safety of the consumer, is the
       only effective means of protecting telephone consumers from this nuisance and
       privacy invasion.
47 U.S.C. § 227, Congressional Statement of Findings No. 10 and No. 12. Moreover, the West

Virginia Legislature found that additional protections were needed and passed the West Virginia

Consumer Credit and Protection Act (herein “WVCCPA”), which is a hybrid of the Uniform

Credit Code and the National Consumer Act, to further protect West Virginians from consumer
     Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 2 of 12 PageID #: 2



abuses. This consumer action concerns the Defendant’s disregard for those protections, provided

by the TCPA and the WVCCPA, in its attempts to collect a debt from Plaintiff.

                                           The Parties

1.     The Plaintiff, Todd Sergent, is a resident of Mason County, West Virginia, and resides in

the Southern District of West Virginia.

2.     The Plaintiff is a person who falls under the protection of Article 2 of the WVCCPA and

is entitled to the remedies set forth in Article 5 of the WVCCPA.

3.     The Defendant, JPMorgan Chase Bank, N.A., hereinafter “Chase” or “Defendant,” is a

corporation having its principal offices in a state other than West Virginia and which does

business in West Virginia.

4.     The Defendant, United Collections Bureau, Inc. hereinafter “UCB” or “Defendant,” is a

corporation having its principal offices in a state other than West Virginia and which does

business in West Virginia.

5.     The Defendants are debt collectors as defined by West Virginia Code § 46A-2-122(d)

engaging directly or indirectly in debt collection, as defined by West Virginia Code § 46A-2-

122(c), within the State of West Virginia, including Cabell County, West Virginia.

                                           Jurisdiction

5.     This Court has Jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

                                       Factual Allegations

6.     The Plaintiff has a telephone number that is assigned to a cellular telephone service.




                                                2
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 3 of 12 PageID #: 3



7.      After the Plaintiff became in arrears upon the alleged indebtedness to Defendant Chase,

the Defendant began to engage in collection of such indebtedness through the use of telephone

calls placed to the Plaintiff, by written communications, and did otherwise communicate with the

Plaintiff to collect the alleged debt.

8.      Upon information and belief, the Defendants placed multiple calls to the Plaintiff’s

cellular phone using an “automatic telephone dialing systems” (ATDS), and those calls were not

regarding an emergency or about a debt owed to the United States, in violation of 47 U.S.C §

227(b)(1)(A).

9.      All calls placed by the Defendants were to the Plaintiff’s cellular telephone.

10.     The Plaintiff asked the Defendant, Chase to stop calling his cellular telephone, thereby

revoking any consent to call that the Defendants may have had.

11.     The Plaintiff used reasonable means in revoking the Defendant’s consent to call his

cellular telephone, when he verbally requested that the Defendant stop calling him during a

phone call with the Defendant.

12.     However, the Defendant continued to cause telephone calls to be placed to the Plaintiff’s

cellular telephone.

13.     Upon information and belief, the Defendant maintains records of each call placed to the

Plaintiff by date, time called, duration of call, the identity of any of the Defendant’s employees

involved in the call, and the notes or codes placed upon such record by the Defendant’s

employee(s).




                                                 3
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 4 of 12 PageID #: 4



14.     Upon information and belief, the Defendant, Chase then obtained the services of a third-

party collector, Defendant, United Collections Bureau, Inc. which continued to place calls to the

Plaintiff’s cellular telephone.

14.     Such records will reflect that the Defendants placed telephone calls to the Plaintiff’s

cellular telephone number after the Plaintiff revoked the Defendant’s consent to place calls to

that phone.

15.     The Defendants multiple calls caused the Plaintiff’s telephone to ring repeatedly or

continuously with the intent to annoy, abuse, or harass the Plaintiff.

16.     Upon information and belief, at no time did the Plaintiff provide prior express permission

for anyone to call his cellular telephone number using an ATDS.

17.     On or about November 20, 2019, the Plaintiff’s counsel sent the Defendants a notice of

right to cure, pursuant to § 46A-6-106 and § 46A-5-108 of The West Virginia Consumer Credit

and Protection Act (“WVCCPA”), in regard to the continued collection calls placed to the

Plaintiff.

18.     The notice of right to cure letter was delivered to the Defendant, Chase on November 25,

2019 and to the Defendant, UCB on November 25, 2019.

19.     To date, the Plaintiff’s counsel has not received a written response from either Defendant.

20.     As a result of the Defendants’ actions, the Plaintiff lost time in dealing with the

Defendants’ unwanted calls and lost the ability to make calls during the time that his phone line

was tied up by the Defendants’ calls.




                                                  4
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 5 of 12 PageID #: 5



                                             COUNT I

                VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

21.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

22.    Upon information and belief, the Defendant used an automatic telephone dialing system

(ATDS) as defined by 47 U.S.C. § 227 (a)(1), when it placed each and every call to the

Plaintiff’s phone number, assigned to a cellular telephone, within the last four years.

23.    Upon information and belief, the Defendant initiated calls to Plaintiff’s telephone using

an ATDS, or artificial, and/or prerecorded voices without the express consent of Plaintiff, in

violation of 47 U.S.C. § 227 (b)(1)(A)(iii) of the TCPA.

24.    The Plaintiff revoked, by a reasonable means, any authorization the Defendant had to call

the Plaintiff’s cellular telephone number.

25.    Upon information and belief, the Defendant placed the calls to the Plaintiff willfully and

knowingly; and the Defendant’s actions, in placing the calls to the Plaintiff, were not accidental.

26.    Pursuant to 47 U.S.C § 227 (b)(3)(B), Plaintiff should receive $500.00 in damages for

each such violation of the TCPA and $1,500 for each willful violation.

27.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that his phone line was

tied up by the Defendant’s calls, has been annoyed, inconvenienced, harassed, bothered, upset,

angered, harangued and otherwise was caused indignation and distress.

                                             COUNT II

       VIOLATIONS OF THE WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT

28.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.


                                                 5
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 6 of 12 PageID #: 6



29.    The Defendant has engaged in repeated violations of Article 2 of the West Virginia

Consumer Credit and Protection Act, including but not limited to:

       a. engaging in unreasonable or oppressive or abusive conduct towards the Plaintiff in

           connection with the attempt to collect a debt by placing telephone calls to the Plaintiff

           after the Plaintiff requested the Defendant stop calling the Plaintiff in violation of

           West Virginia Code § 46A-2-125;

       b. causing Plaintiff’s phone to ring or engaging persons, including the Plaintiff, in

           telephone conversations repeatedly or continuously or at unusual times or at times

           known to be inconvenient, with the intent to annoy, abuse or oppress the Plaintiff

           after the Plaintiff requested that the Defendant stop calling him in violation of West

           Virginia Code § 46A-2-125(d);

       c. engaging in unfair and/or unconscionable means in causing Plaintiff’s phone to ring

           repeatedly or continuously or at unusual times or at times known to be inconvenient,

           with the intent to annoy, abuse or oppress the Plaintiff after the Plaintiff requested

           that the Defendant stop calling him in violation of West Virginia Code § 46A-2-128;

30.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that his phone line was

tied up by the Defendant’s calls, has been annoyed, inconvenienced, harassed, bothered, upset,

angered, harangued and otherwise was caused indignation and distress.

                                            COUNT III

           VIOLATION OF THE WEST VIRGINIA COMPUTER CRIMES AND ABUSE ACT

31.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.




                                                 6
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 7 of 12 PageID #: 7



32.     The Plaintiff is a “person” as defined by West Virginia Code § 61-3C-3(n), as the

Plaintiff is a “natural person.”

33.     The Defendant, Chase Bank USA, N.A., is a “person” as defined by West Virginia Code

§ 61-3C-3(n), as the Defendant is a “limited partnership, trust association or corporation.”

34.     The Defendant, United Collection Bureau, Inc., is a “person” as defined by West Virginia

Code § 61-3C-3(n), as the Defendant is a “limited partnership, trust association or corporation.”

34.     The Defendant, with the intent to harass, used an “electronic communication device,” as

defined by West Virginia Code § 61-3C-14a(b)(1), to make contact with the Plaintiff after being

requested by the Plaintiff to desist from contacting the Plaintiff in violation of West Virginia

Code § 61-3C-14a(a)(2).

35.     The Plaintiff was injured as a result of the violations of the West Virginia Computer

Crimes and Abuse Act as set forth above.

36.     The Plaintiff seeks compensatory damages for injuries provided by West Virginia Code §

61-3C-16(a)(1) and punitive damages pursuant to West Virginia Code § 61-3C-16(a)(2).

37.     As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that his phone line was

tied up by the Defendant’s calls, has been annoyed, inconvenienced, harassed, bothered, upset,

angered, harangued and otherwise was caused indignation and distress.

                                            COUNT IV

                       VIOLATION OF TELEPHONE HARASSMENT STATUTE

38.     The Plaintiff incorporates the previous paragraphs as if fully set forth herein.




                                                  7
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 8 of 12 PageID #: 8



39.    The Defendant placed or caused to be placed telephone calls to the Plaintiff, causing the

Plaintiff’s telephone to ring repeatedly and continuously with the intent to annoy and harass the

Plaintiff, in violation of West Virginia Code § 61-8-16(a)(3).

40.    The Plaintiff was injured by Defendant’s violation of West Virginia Code § 61-8-

16(a)(3).

41.    As the Plaintiff was injured by the Defendant’s violation of West Virginia Code § 61-8-

16(a)(3), the Plaintiff has a civil cause of action for damages the Plaintiff sustained by reason of

said statutory violation, pursuant to West Virginia Code §55-7-9.

42.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that his phone line was

tied up by the Defendant’s calls, has been annoyed, inconvenienced, harassed, bothered, upset,

angered, harangued and otherwise was caused indignation and distress.

                                            COUNT V

                                    COMMON LAW NEGLIGENCE

43.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

44.    The Defendant negligently failed to train, supervise, monitor or otherwise control its

employees to ensure that its employees did not violate the TCPA and WVCCPA as alleged in

Counts I and II.

45.    The Defendant failed to properly train its employees and staff to avoid violations of state

and federal debt collection laws.




                                                  8
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 9 of 12 PageID #: 9



46.    The Defendant does not have appropriate policies and procedures in place for compliance

with state and federal debt collection laws.

47.    The Plaintiff’s damages are a proximate cause of the Defendant’s conduct as outlined in

this Complaint.

48.    As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that his phone line was

tied up by the Defendant’s calls, has been annoyed, inconvenienced, harassed, bothered, upset,

angered, harangued and otherwise was caused indignation and distress.

                                            COUNT VI

                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

49.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

50.    The following conduct of the Defendant was atrocious, intolerable and extreme so as to

exceed the bounds of decency:

       a.      The Defendant placed telephone calls to the Plaintiff after the Defendant knew

               that the Plaintiff had revoked its authorization to call him, in gross violation of the

               TCPA and the WVCCPA;

       b.      The Defendant has adopted policies and procedures without regard to state and

               federal law, which violate state and federal law, and are designed to, or have the

               effect of, inflicting emotional distress upon consumers to coerce the consumer to

               pay money to the Defendant;




                                                  9
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 10 of 12 PageID #: 10



        c.     Insofar as the Defendant’s violations of the WVCCPA are deemed to be willful,

               pursuant to West Virginia Code § 46A-5-103(4) such conduct is, as a matter of

               law, criminal conduct punishable by fine and/or imprisonment;

        d.     Insofar as the Defendant’s conduct caused a phone to ring with the intent to

               harass, such conduct is criminal conduct pursuant to West Virginia Code § 61-8-

               16(a)(3) and punishable by fine and/or imprisonment;

        e.     Insofar as the Defendant’s conduct constituted knowingly allowing a phone under

               the Defendant’s control to be used to harass any person, such conduct is criminal

               conduct proscribed by West Virginia Code § 61-8-16(b) and is punishable by fine

               and/or imprisonment.

51.     As a result of the Defendant’s actions, the Plaintiff has suffered emotional distress.

52.     As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that his phone line was

tied up by the Defendant’s calls, has been annoyed, inconvenienced, harassed, bothered, upset,

angered, harangued and otherwise was caused indignation and distress.

                                            COUNT VII

                              COMMON LAW INVASION OF PRIVACY

53.     The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

54.     The Plaintiff had, and has, an expectation of privacy to be free from harassing and

annoying telephone calls within the confines of Plaintiff’s home.




                                                 10
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 11 of 12 PageID #: 11



55.      The acts of the Defendant, in placing telephone calls to Plaintiff’s cellular phone,

invaded, damaged, and harmed Plaintiff’s right of privacy.

56.      As a result of the Defendant’s actions, the Plaintiff suffered emotional distress.

57.      As a result of the Defendant’s actions, the Plaintiff lost time in dealing with the

Defendant’s unwanted calls, lost the ability to make calls during the time that his phone line was

tied up by the Defendant’s calls, has been annoyed, inconvenienced, harassed, bothered, upset,

angered, harangued and otherwise was caused indignation and distress.

                                           Demand for Relief

The Plaintiff demands from the Defendant:

      a. An award of the statutory damages in the amount of $500.00 for each violation of the

         TCPA, as authorized by 47 U.S.C. § 227 (b)(3)(B), and $1,500 for each willful violation

         of the TCPA, as authorized by 47 U.S.C. § 227 (b)(3)(C);

      b. Actual damages for the violations of the WVCCPA, as authorized by West Virginia Code

         § 46A-5-101(1), for all such violations that occurred up to the date and time of the filing

         of this complaint;

      c. Statutory damages in the maximum amount authorized by West Virginia Code § 46A-5-

         101(1), as adjusted for inflation pursuant to West Virginia Code § 46A-5-106, for all such

         violations that occurred up to the date and time of the filing of this complaint;

      d. Plaintiff’s cost of litigation, including attorney fees, court costs and fees, pursuant to West

         Virginia Code § 46A-5-104;

      e. General damages for the Defendant’s negligence, as alleged in Count V;

      f. General damages and punitive damages for Defendant’s conduct, as alleged in Count VI



                                                   11
      Case 3:20-cv-00231 Document 1 Filed 04/06/20 Page 12 of 12 PageID #: 12



        and VII; and

  g. Such other relief as the Court shall deem just and proper under the attendant

        circumstances.

         PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE



                                                          TODD SERGENT
                                                          By Counsel

BY:     /s/Megan A. Patrick
        Benjamin M. Sheridan (WVSB #11296)
        Megan A. Patrick (WVSB #12592)
        Klein & Sheridan, LC
        3566 Teays Valley Road
        Hurricane, WV 25526
        T: (304) 562-7111
        F: (304) 562-7115
        E: mpatrick@kswvlaw.com
        Counsel for Plaintiff




                                             12
